Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on December 16,2021 is acknowledged.
2.Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 3, “of” should be deleted.  The language at lines 8-11 of claim 11 is indefinite in that it is unclear what constitutes “each phase wrapped zone” at lines 9 and 11.  Indeed, only a first phase wrapped zone has been set forth.  Clarity is required as to how many phase-wrapped zones are being specified and how they differ from one another.  If only one such region is being claimed, then “each” at lines 9 and 11 should be changed to –the first--.  Also, does the structure recited at line 8 of claim 11 constitute a set of structures?  Clarity is required particularly in view of subsequent claims 17 and 18.  Claims 17 and 18, line 1, “the set of structures” is indefinite as it is unclear which “set” is being referred to—ie, does applicant mean the “second set”?  Technically, no first set was recited in claim 11, although such might be inferred to be the structures for which the energy is constant.  Also, the language “when modified” is indefinite at line 2 of claims 17 and 18, since the instant system is in fact used to modify the polymeric material.  Claim 18, line 1, the language “structures  structures” constitutes a typo that needs correction.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11-19 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by either of Knox et al 2008/0001320 (see paragraphs 0008-0009, 0020, 0031-0033, 0036 and 0041-0042; Fig. 7) or Bille 2011/0210459 (see paragraphs 0022-0023, 0027, 0053, 0060, 0075-0076 and 0102-0103; Fig. 7).
Either applied reference discloses the instant system for producing a lens comprising a laser source capable of generating a pulsed laser output with a wavelength selected to permit a two-photon process within a polymer material and a microscope having an input for receiving the pulsed laser output and distributing the pulsed output through a microscope objective into the polymeric material being processed. It is submitted that the language “phase-wrapped gradient” at line 1 of claim 11 referring to the exact lens being made and the aspect of a first energy per structure of a first phase wrapped zone being constant while the second energy of a second set of structures within the first phase wrapped zone is modulated to alter a hydrophilicity level of one or more structures as set forth at lines 8-11 of claim 11 constitutes functional language and/or intended use that the structure of either reference is inherently capable of performing.  As such, even without a clear teaching of these aspects in either applied reference, it is submitted that the system of claim 11 is met in either of Knox et al or Bille as these systems are capable of operating in the instant manner to form the instant lens.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742